NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2018*
                                Decided April 12, 2018

                                        Before

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 17-2580

ANDRE WINSTON,                              Appeal from the United States District Court
    Plaintiff-Appellant,                    for the Central District of Illinois.

      v.                                    No. 4:17-cv-04159

GREGG SCOTT, et al.,                        Harold A. Baker,
    Defendants-Appellees.                   Judge.

                                      ORDER

       This appeal presents us with another encounter with “merit-review hearings.”
These are hearings that some district judges hold at the onset of a case to question a
pro se plaintiff about a complaint in order to determine its legal sufficiency. We have
ruled that these hearings “may be conducted only for the narrow purpose” of allowing

      *  The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide this case without oral argument
because the appellant’s brief and the record adequately present the facts and legal
arguments, and oral argument would not significantly aid the court. See FED. R. APP.
P. 34(a)(2)(C).
No. 17-2580                                                                            Page 2

a plaintiff to “clarify and amplify his complaint,” and not “to cross-examine” or “elicit
admissions.” See Hughes v. Farris, 809 F.3d 330, 334–35 (7th Cir. 2015). Andre Winston,
a civil detainee, appeals the dismissal after one of these hearings of his civil-rights suit
against staff members of the Rushville Treatment and Detention Facility. Because
Winston’s complaint states a claim that the defendants denied him constitutionally
adequate care for his mental health, and the district judge improperly conducted the
hearing, we vacate the judgment and remand for further proceedings.

        Winston’s complaint raises two main concerns. The first is a due-process claim.
He challenges a disciplinary ticket that charged him with sexual misconduct and
insolence. A staff member charged that Winston, while having an erection, thrust his
hips in her direction and said “look at these cookies.” A disciplinary officer found
Winston guilty of insolence and, Winston asserts, punished him with a loss of
“all tasks” for 90 days; the charge of sexual misconduct was dropped. Winston insists
that he did not receive due process and his behavior was inoffensive.

       Winston’s second concern is about the treatment of his mental health.
He complains that staff at Rushville exhibited deliberate indifference when they denied
his requests for a single-occupancy cell to avoid harm from his roommate. Other
detainees, including his roommate, “bully” him because of his “mental disabilities” and
“attack” him for his Christian faith. And according to Winston, the “irrational hostility”
he receives from his roommate causes him significant “psychological harm,” preventing
him from sleeping more than two or three hours per night. Winston attached to his
complaint grievances in which he raised these concerns with Rushville staff, to no avail.

       The district judge dismissed Winston’s complaint after a merit-review hearing.
The hearing, conducted by telephone, lasted three minutes. At its start, the judge
summarized Winston’s complaint: “[Y]ou thrust your erect penis at one of the female
employees, and now you have to share a room with another resident and so forth.”
The judge then let Winston briefly describe his due-process claim. When Winston
finished, the judge asked if that claim was the “main problem.” As soon as Winston said
“correct,” the judge abruptly ended the hearing. He gave this explanation:

       “Okay. All Right. Now, that—that’s all I needed to know…[T]his is a
       frivolous lawsuit. We’re going to dismiss it…We’ll give him a strike. It’s
       exactly the kind of case that we have no, no jurisdiction over. There’s no
       statement of a—of a federal constitutional violation. That concludes the
       hearing.”
No. 17-2580                                                                           Page 3

The transcript of the hearing ends with Winston pleading “You didn’t even let me
finish, Your Honor.” Later the judge issued a written order dismissing the case.
The order states that “Plaintiff’s complaint fails to state a claim for federal relief.”
Acknowledging Winston’s two claims, the order also adds that “[P]laintiff cannot bring
unrelated claims against different defendants in the same lawsuit.”

        On appeal Winston first reiterates his contention that the discipline violated his
right to due process, but the district judge rightly dismissed that claim. Punishments
that do not lengthen or “substantially worsen the conditions of confinement of a
lawfully confined person are not actionable under the due process clause.” Miller v.
Dobier, 634 F.3d 412, 414–15 (7th Cir. 2011) (citing Sandin v. Conner, 515 U.S. 472, 485–87
(1995)). Winston alleges that he was punished with 90 days of restriction from all
“tasks.” We assume that by “tasks” Winston means privileges, but he has no claim
because a civil detainee’s loss of privileges is not a deprivation of a protected liberty
interest; thus due process is not at play. See id. (applying Sandin to claim involving civil
detainee and concluding that loss of privileges did not trigger due-process protections).

        But we agree with Winston that the district judge erred in dismissing his second
claim—that the defendants denied him constitutionally adequate care for his mental
health when they denied his requests for a single-occupancy cell. Winston stated a
federal claim when he alleged that Rushville staff ignored the psychological harm that
Winston’s roommate inflicts on him. See Hughes, 809 F.3d at 334; Smith v. Sangamon Cty.
Sheriff's Dept., 715 F.3d 188, 191 (7th Cir. 2013); Rice ex rel. Rice v. Corr. Med. Serv.,
675 F.3d 650, 668–69 (7th Cir. 2012). The judge did not allow Winston to amplify this
claim at the hearing. Instead, after cutting off Winston before he could say anything
about it, the judge wrote that he was dismissing this claim because it was unrelated to
his first claim. The judge quoted George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), for the
uncontroversial proposition that “Unrelated claims against different defendants belong
in different suits.” But “[m]isjoinder of parties is not a ground for dismissing an action.”
FED. R. CIV. P. 21. Rather, when a district judge determines that a plaintiff has misjoined
parties, the judge should sever the complaint into multiple suits or dismiss the excess
defendants. See id.; Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir.
2012); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011). Because the district court
properly dismissed the due-process claim, only the medical-treatment claim remains,
and thus we need not decide whether the two claims belonged in separate suits initially.
No. 17-2580                                                                     Page 4

       The judgment dismissing Winston’s lawsuit is VACATED, and the case is
REMANDED. Given this outcome, Winston did not incur a strike for filing this suit.
See 28 U.S.C. § 1915(g); Turley v. Gaetz, 625 F.3d 1005, 1012 (7th Cir. 2010).